NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4108-16T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY D. PARKER, a/k/a
JOHNNIE PARKER,

     Defendant-Appellant.
_________________________

                    Argued December 19, 2018 - Decided January 17, 2019

                    Before Judges Ostrer and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Camden County, Indictment No. 14-08-2357.

                    Justin T. Loughry argued the cause for appellant
                    (Loughry and Lindsay, LLC, attorneys; Justin T.
                    Loughry, on the briefs).

                    Natalie A. Schmid Drummond, Assistant Prosecutor,
                    argued the cause for respondent (Mary Eva Colalillo,
                    Camden County Prosecutor, attorney; Natalie A.
                    Schmid Drummond, of counsel and on the brief).

PER CURIAM
      Defendant Anthony Parker appeals from an April 27, 2017 judgment of

conviction for second-degree certain persons not to have weapons, N.J.S.A.

2C:39-7(b). Defendant moved to suppress evidence of the gun seized without a

warrant, which formed the evidential basis for the charge. Upon denial of his

suppression motion, defendant entered a negotiated guilty plea and was

sentenced to prison for five years with a five-year period of parole ineligibility.

On appeal, defendant challenges the denial of his suppression motion in

accordance with Rule 3:5-7(d). We reverse and remand.

      The judge conducted suppression hearings on July 26, 2016 and

September 30, 2016. The following facts were adduced at the suppression

hearings.

      At 10:00 p.m. on March 16, 2014, Berlin Township police officer Kenneth

Barbagli, Jr., saw a white Dodge Charger bearing Pennsylvania license plate

JGT6711, driven by defendant, exceeding the posted speed limit.             While

following defendant's car, Barbagli received a call from police dispatch,

reporting an erratic driver in the area. Dispatch related the erratic driver was in

a Chevy sedan with Pennsylvania license plate JDT6711.

      Defendant drove into a shopping center and parked the car. Barbagli

parked behind defendant's car. Defendant was in the driver's seat and a female


                                                                           A-4108-16T1
                                        2
was in the front passenger seat. Barbagli asked defendant for his license,

registration, and proof of insurance.

      Exhibit D-7 marked during the suppression hearing was a sample of the

blank rental pamphlet defendant claimed he gave to Barbagli. The pamphlet had

spaces for "name," "color/model," and "license plate no." The blank pamphlet

also had contact information for the rental agency.      In addition, the blank

pamphlet provided liability protection insurance for the driver of the rented

vehicle within the minimum limits required by the jurisdiction in which an

accident occurs. According to the suppression hearing testimony, the actual

insurance policy was maintained in the rental agency's offices.       Defendant

testified the blank pamphlet marked at the suppression hearing was identical to

the document he gave to the officer.1

      Barbagli testified defendant gave him a one-page, typewritten rental

agreement, which was separate from the renal pamphlet and its contents.

Barbagli further explained a rental agreement typically constitutes the vehicle's


1
   The State objected to the blank pamphlet as lacking foundation testimony to
establish the pamphlet produced in court was the same pamphlet given to
defendant when he rented the car. Defense counsel offered to authenticate the
document by recalling the rental agency employee; however, the judge declined
to adjourn the suppression hearing. The judge agreed to consider the document
in conjunction with the testimony, but declined to admit the document into
evidence.
                                                                         A-4108-16T1
                                        3
registration. According to the officer, if the information on the rental agreement

matched the vehicle's license plate, he would have considered the document

sufficient proof of registration. However, Barbagli testified the license plate

number typed in rental agreement was JDT6711, rather than the actual license

plate number JGT6711. Because of this discrepancy, the officer considered the

registration to be defective even though the model, make, and color of the rental

car were correctly identified in the rental agreement. The only anomaly between

the rental agreement and the actual vehicle was the letter "D" rather than the

letter "G" on the license plate. Barbagli never called dispatch about the license

plate discrepancy, never asked defendant to produce additional documentation

to clarify the discrepancy, and did not contact the rental agency regarding the

license plate discrepancy.

      When checking defendant's driver's license, Barbagli discovered the

license was suspended and defendant had an open child support warrant.

Barbagli asked defendant to step out of the car and placed him under arrest for

the open warrant. Barbagli then searched defendant incident to arrest and

discovered a large sum of cash.

      After arresting defendant, Barbagli reread the documentation provided by

defendant. Due to the one-letter discrepancy regarding the license plate number,


                                                                          A-4108-16T1
                                        4
Barbagli determined defendant failed to provide a valid registration. Based on

defendant's failure to produce a legal registration, Barbagli conducted a

"credentials search" of the car. Barbagli admitted the car had not been reported

stolen before he conducted the credentials search. Even though the rental

agency listed its telephone number and other contact information, Barbagli did

not contact the agency to confirm the vehicle's registration. Because defendant

was under arrest, defendant was not permitted to contact the rental company to

clarify the registration information.

      Barbagli searched the center console and visors for credentials, but found

no additional documentation for the car. Barbagli then used a key he found in

the center console to unlock the glove compartment. Inside the glove box,

Barbagli discovered a loaded gun. After seizing the gun, the officer had the

vehicle towed to the police impound lot.

      Barbagli testified on direct examination that he returned the rental

agreement and pamphlet to the glove compartment before it was towed to the

police impound lot. Barbagli testified that he did not conduct an inventory

search of the vehicle after it was impounded. He was unaware whether such a

search was conducted by anyone else.




                                                                        A-4108-16T1
                                        5
      On cross-examination, defense counsel asked Barbagli why his police

report indicated "a vehicle inventory search as per [police] department[]

guidelines." Barbagli responded he "must have forgotten" he performed an

inventory search. Barbagli explained he conducted a search of the car limited

to the console, visors, and glove compartment, and stopped his search after he

found the gun.

      No inventory paperwork was presented at the suppression hearing.

Defendant believed the rental agreement and rental pamphlet were in the car

when it was impounded. Defendant was unable to confirm his belief without an

inventory list provided by the police.

      A rental agency representative testified at the suppression hearing related

to defendant's rental of the car. The agency representative could only locate the

computer-generated contract for the car. He confirmed the contract listed a

white Dodge Charger bearing Pennsylvania license plate JGT6711 was rented

to defendant. The company had no record of any vehicle bearing the license

plate JDT6711.    The witness explained the computer-generated contract was

not the same document that would have been given to defendant. According to

the agency representative, the customer receives a shorter rental agreement with

data from the agency's computer-generated contract. The rental agreement is a


                                                                         A-4108-16T1
                                         6
one-page document, listing the customer's name, driver's license number,

vehicle make, model, and color, and license plate number. The rental agreement

provides a phone number for the local rental office. In addition, the form

provides a "law enforcement hotline."

      The rental agency representative further testified it was against company

policy to place vehicle registration cards in its rental cars in the event the cars

were stolen. The agency considers the rental agreement to be proper evidence

of the vehicle's registration.   The rental agency witness also testified the

company's policy is to place insurance information in the glove compartment of

its rental vehicles.

      The rental agency witness was unable to locate a copy of the actual rental

agreement provided to defendant for the white Dodge Charger. However, the

witness produced a rental agreement signed by defendant on March 14, 2014,

for a red Chevy Malibu with a South Carolina license plate. The witness

attempted to explain why there was another rental agreement signed by

defendant on the same date he rented the white Dodge Charger. The judge did

not allow the testimony because the witness lacked personal knowledge

regarding defendant's signed paperwork.




                                                                           A-4108-16T1
                                        7
      Defendant also testified during the suppression hearing. According to

defendant, he reserved a red Chevy Malibu.       When defendant arrived at the

local rental office, the agency printed a rental agreement for the Chevy Malibu,

and defendant signed the document before he inspected the car. Upon inspecting

the Chevy Malibu, defendant felt there was something wrong with vehicle and

asked to rent a different car. The rental agency offered defendant a white Dodge

Charger, and he accepted and signed a rental agreement for that car. Defendant

testified he was given a copy of the rental agreement for the white Dodge

Charger.

      Defendant further testified he had no personal automobile insurance. He

declined the additional insurance coverage because he believed the rental agency

provided basic insurance coverage for its rental cars.

      Barbagli testified defendant initially refused to provide the requested

documentation, but eventually gave him a "blank" form that appeared to be "a

pamphlet for the rental."    Barbagli stated the pamphlet lacked information

describing or identifying the vehicle. The officer admitted he did not scrutinize

the blank pamphlet and did not review the pamphlet's information to determine

if the document constituted defendant's driving credentials.




                                                                         A-4108-16T1
                                        8
      According to defendant, Barbagli rejected the rental agency pamphlet and

asked for more specific driving credentials. Defendant testified Barbagli then

asked for the rental agreement, which defendant provided.

      In an oral decision on October 27, 2016, the judge denied defendant's

motion to suppress the gun evidence.        The judge found Barbagli to be

"exceedingly credible." However, the judge failed to cite specific instances in

supporting her belief regarding the officer's testimony, and overlooked

inconsistencies in the officer's testimony highlighted by defense counsel.

      Because defendant was issued two different rental agreements on the same

date, the judge found evidence of "sloppy clerical work" and "careless

dissemination of documents" by the rental agency, making it "certainly credible

that whatever paperwork was given to [defendant] . . . was faulty." While the

judge found defendant's testimony that he gave Barbagli "some documentation"

to be credible, the judged concluded defendant "did not pay close attention to

what he signed or read what he signed[,] [b]ecause . . . he would never have

signed two rental agreements." The judge disregarded defendant's testimony

explaining why there were two signed rental agreements for the same date.

      The judge further found the one-letter typographical discrepancy between

the actual license plate and the plate number in the rental agreement rendered


                                                                         A-4108-16T1
                                       9
the registration defective. In addition, the judge concluded, "there is absolutely

no legal requirement for the officer to contact [the rental agency] to verify

ownership." In rejecting defendant's argument the insurance information was

contained in the rental pamphlet produced to the officer, the judge found the

"argument totally disregards the testimony of [Officer] Barbagli . . . that the

documentation provided . . . was defective and faulty[.]" The judge's finding

contradicted Barbagli's testimony that he never read the pamphlet or reviewed

any portion of its contents.

      The judge also found there was no evidence Barbagli used the search as a

pretext. The judge stated dispatch's warning to Barbagli that defendant was

known to carry a gun was "of no moment" and "there[] [was] absolutely no

evidence on the record that the officer knew ahead of time there would be a

firearm in the vehicle."       Based on these findings, the judge upheld the

warrantless credentials search of defendant's rental car and denied defendant's

suppression motion.

      On appeal, defendant raises the following arguments:

            I.

            FOR A WARRANTLESS SEARCH, EVEN ONE
            LIMITED TO A SUPPOSED SEARCH FOR
            CREDENTIALS, POLICE CONDUCT MUST
            SATISFY THE STANDARD OF OBJECTIVE

                                                                          A-4108-16T1
                                       10
REASONABLENESS, UNDER A TOTALITY OF
THE CIRCUMSTANCES      APPROACH,    AND
OFFICER BARBAGLI'S CONDUCT IN THAT CASE
FAILS THIS TEST.

II.

AT ALL EVENTS, THE LIMITED "CREDENTIALS"
SEARCH DEPENDS UPON THE JUDGE'S FINDING
OF THE OFFICER AS CREDIBLE – A FINDING
MADE WHILE IGNORING AND OVERLOOKING
IMPORTA[N]T EVIDENCE IMPEACHING AND
CONFLICTING WITH THAT FINDING, WHICH
THE MOTION JUDGE IN HER LENGHTY OPINION
SIMPLY NEVER CONSIDERED AT ALL.

III.

THE COURT'S FINDINGS IN EFFECT SHIFTED
THE BURDEN OF PROOF AND FAILED TO
CONSIDER THE OBVIOUS SPOLIATION OF
EVIDENCE THAT OUGHT TO HAVE RESULTED
IN DRAWING INFERENCES AGAINST THE
STATE'S  FACTUAL CONTENTIONS      WITH
RESPECT TO THE CONTENT OF THE
UNPRESERVED RENTAL AGREEMENT.

IV.

THE SEARCH COULD NEVER QUALIFY AS AN
INVENTORY      SEARCH,      AND      THE
IMPOUNDMENT WAS AN IMPERMISSIBLE
SEIZURE SINCE THE POLICE DID NOT SATISFY
THE REQUIREMENTS OF AN IMPOUNDMENT
SEARCH.




                                           A-4108-16T1
                  11
      We review a motion judge's factual findings in a suppression hearing with

great deference. State v. Gonzales, 227 N.J. 77, 101 (2016). In our review of a

"grant or denial of a motion to suppress[,] [we] must uphold the factual findings

underlying the trial court's decision so long as those findings are supported by

sufficient credible evidence in the record." State v. Gamble, 218 N.J. 412, 424

(2014). We defer "to those findings of the trial judge which are substantially

influenced by his [or her] opportunity to hear and see the witnesses and to have

the 'feel' of the case, which a reviewing court cannot enjoy." State v. Elders,

192 N.J. 224, 244 (2007) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)).

The trial court's legal conclusions are entitled to no special deference, and are

reviewed de novo. State v. Jessup, 441 N.J. Super. 386, 389-90 (App. Div.

2015).

      The Fourth Amendment to the United States Constitution and Article I of

the New Jersey State Constitution protect people from "unreasonable searches."

U.S. Const. amend.      IV; N.J. Const. art. I, § 7.    The hallmark of these

constitutional provisions is reasonableness. State v. Bruzzese, 94 N.J. 210, 217

(1983). A warrantless search is presumed to be unreasonable, and therefore

invalid; "[h]ence, the State must prove the overall reasonableness and validity

of [a warrantless] search." State v. Valencia, 93 N.J. 126, 133 (1983). A


                                                                         A-4108-16T1
                                      12
warrantless search may be found reasonable if the State proves, by a

preponderance of the evidence, the search falls within one of the "well-

delineated" exceptions to the warrant requirement. Elders, 192 N.J. at 246

(quoting State v. Pineiro, 181 N.J. 13, 19 (2004)).

        One such exception is known as the "credentials search" exception,

whereby a police officer may conduct a limited search of the areas in a vehicle

where registration and insurance information is normally kept to verify a

vehicle's credentials for public safety purposes. See State v. Terry, 232 N.J.

218, 222 (2018). In Terry, the Court "reaffirm[ed its] decision in Keaton2 –and

in previous cases – that, when a driver is unwilling or unable to present proof of

ownership, a police officer may conduct a limited search for the registration

papers in the areas where they are likely kept in the vehicle." Terry, 232 N.J. at

223.    However, the Court added an additional "limiting principle," stating "a

warrantless search for proof of ownership will not be justified" "[w]hen a police

officer can readily determine that the driver or passenger is the lawful possessor

of the vehicle – despite an inability to produce the registration . . . ." Ibid.




2
    State v. Keaton, 222 N.J. 438, 450 (2015).
                                                                             A-4108-16T1
                                        13
      In analyzing and reaffirming the "limited registration exception" to the

Fourth Amendment's requiring a valid warrant prior to conducting a search, the

Court stated:

             The authority to conduct a warrantless registration
             search is premised on a driver's lesser expectation of
             privacy in his vehicle and on the need to ensure
             highway and public safety. A motorist must be given a
             meaningful opportunity to produce ownership
             credentials, but if he is either unable or unwilling to do
             so, an officer may conduct a brief and targeted search
             of the area where the registration might normally be
             kept in the vehicle.

             [Id. at 238-39 (citing Keaton, 222 N.J. at 448).]

The Court determined the exception continued to "rest[] on solid constitutional

ground[,]" id. at 242, but held it did not apply where "a driver or passenger

explains to an officer that he has lost or forgotten his registration, and the officer

can readily determine that either is the lawful possessor . . . . Modern technology

may increasingly allow police officers to make such timely determinations." Id.

at 243.

      Here, the State failed to satisfy the requirements to invoke the credentials

search exception to conduct a warrantless search of defendant's rental car.

Barbagli testified defendant produced his driver's license, the rental agreement,

and a rental pamphlet. The rental agreement and rental pamphlet identified the


                                                                              A-4108-16T1
                                         14
rental agency as the owner of the vehicle and provided the agency's telephone

number and e-mail address to verify vehicle information. The rental pamphlet

stated the driver of the rental car was insured as required by law, and the

insurance policy information was available from the rental agency.

      Testimony and documents presented during the suppression hearing

confirmed defendant was driving a white Dodge Charger with a Pennsylvania

license plate leased from the rental agency's Philadelphia airport office. Even

crediting the officer's testimony, claiming a typographical error between the

actual license plate number and the license plate number in the rental agreement,

the rental agreement identified defendant as the lessee, accurately described the

color, make, model, and out-of-state registration for the car, and six of the seven

characters on the license plate. During his testimony, Barbagli never claimed a

belief the car was stolen or unregistered. To the contrary, the officer conceded

the paperwork indicated defendant was likely truthful about his rental of the

vehicle. There is no evidence defendant was unwilling or unable to provide

registration documentation, which would have justified the credentials search of

defendant's rental car.        Indeed, defendant provided the registration

documentation given to him by the rental agency.




                                                                           A-4108-16T1
                                       15
      Nor was there a pressing public safety concern supporting the officer's

search of the vehicle. The car was legally parked in a shopping center, defendant

was under arrest, and his passenger was permitted to leave the scene. Under the

circumstances, there was no risk to public safety that someone might flee and

drive away in a potentially stolen or uninsured vehicle.

      Consistent with the Court's instruction in Terry, the officer could have

confirmed defendant was a "lawful possessor of the vehicle." Terry, 232 N.J. at

223. If a driver cannot produce a vehicle's registration, an officer must employ

a minimal investigatory effort, including the use of basic technology, before a

warrantless credentials search will be deemed reasonable. Id. at 243. Here, the

officer never checked the car's license plate through available law enforcement

databases. Had the officer performed such a simple task, he presumably would

have learned the name of the rental agency owning the car, consistent with

defendant's documentation. Nor did the officer contact the rental agency despite

the law enforcement hotline provided in the rental agreement.

      Having reviewed the record, we are satisfied the warrantless search of

defendant's rental car based on the credentials search exception is inapplicable

in this case. Absent satisfaction of the requirements to invoke the credentials

search exception, the officer would have had to discover the gun pursuant to the


                                                                         A-4108-16T1
                                      16
plain view exception for a warrantless search. Because the gun was in the locked

glove compartment, the gun was not in plain view and a search warrant was

required. State v. Harris, 211 N.J. 566, 581 (2012). Under these circumstances,

the gun evidence should have been suppressed.

      We briefly address the State's argument that if the credentials search

exception did not apply, the gun would have been inevitably discovered during

the inventory search at the impound lot. The State failed to raise the inevitable

discovery argument at the suppression hearing. Therefore, the issue was not

preserved for appeal. See State v. Mahoney, 226 N.J. Super. 617, 626 (App.

Div. 1988) (declining to consider inevitable discovery argument advanced by

the State for the first time on appeal). "[T]he points of divergence developed in

proceedings before a trial court define the metes and bounds of appellate

review." State v. Witt, 223 N.J. 404, 419 (2015) (quoting State v. Robinson,

200 N.J. 1, 19 (2009)).      "Parties must make known their positions at the

suppression hearing so that the trial court can rule on the issues before it." Ibid.

"For sound jurisprudential reasons, with few exceptions, our appellate courts

will decline to consider questions or issues not properly presented to the trial

court when an opportunity for such a presentation is available." Ibid.




                                                                            A-4108-16T1
                                        17
      Under the circumstances, the order denying the defendant's suppression

motion is reversed, defendant's conviction is vacated, and the matter is

remanded.

      Reversed and remanded for further proceedings consistent with our

opinion. We do not retain jurisdiction.




                                                                     A-4108-16T1
                                     18